Name: Commission Regulation (EEC) No 526/85 of 28 February 1985 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 62/26 Official Journal of the European Communities 1 . 3 . 85 COMMISSION REGULATION (EEC) No 526/85 of 28 February 1985 fixing the rate of the additional aid for dried fodder and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. The amount of the subsidy and in the case of advance fixing for April to December 1985 and January, February and March 1986, will , however, as for dried fodder, be confirmed or replaced as from 1 March 1985 to take into account the guide price which is fixed for these products for the 1985/86 marketing year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2232/84 (3), as last amended by Regulation (EEC) No 263/85 (4) ; Whereas, in the absence of the guide price for the 1985/86 marketing year for dried fodder and in the case of advance fixing for April to December 1985 and January, February and March 1986, the amount of subsidy on this product has been obtainable only on the basis of the guide price for April to December 1984 and January, February and March 1985 ; whereas, therefore, this amount may be applied on a temporary basis and should be confirmed or replaced when the guide price for the 1985/86 marketing year is known ; . Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2232/84 Article 2 This Regulation shall enter into force on 1 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 142, 30 . 5 . 1978 , p. 1 . . ( 2) OJ No L 132, 21 . 5 . 1983, p. 29 . 0 OJ No L 205, 1 . 8 . 1984, p. 27 . 0 OJ No L 28 , 1 . 2 . 1985, p. 30 . 1 . 3 . 85 Official Journal of the European Communities No L 62/27 ANNEX to the Commission Regulation of 28 February 1985 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 March 1985 to dried fodder (ECU/ tonne) I Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise driedex 12.10 B Additional aid 58,987 29,494 Additional aid in case of advance fixing for the month of : I \ (ECU/tonne) April 1985 (') 59,565 29,783 May 1985 (') 61,970 30,985 June 1985 (') 61,970 30,985 July 1985 (') 71,899 35,950 August 1985 00 71,899 35,950 September 1 985 (') (2) 69,005 34,503 October 1985 (3) 0 0 November 1985 (3) 0 0 December 1985 (3) 0 0 January 1986 (3) 0 0 February 1986 (3) 0 0 March 1986 (3) 0 0 (') Subject to the fixing for the 1985/86 marketing year of the guide price for dried fodder and of the percentages mentioned in Article 5 of Regulation (EEC) No 1117/78 . (2) Subject to the fixing of the threshold price for barley for the 1985/86 marketing year. (3) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .